DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Amendment and Response to Office Action
	The ‘Amendment and Response to Office Action’, filed 06 December 2021, has been ENTERED and the allegations/arguments presented have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Status of Claims
	Claim 1 is amended.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
In response to the ‘Claim Rejections - 35 U.S.C. § 112(b), Vague and Indefinite’ Indefinite’ and ‘Claim Rejections - 35 U.S.C. § 112(b), Lack of Antecedent Basis’ found in the ‘Non-Final Office Action’, mailed 15 September 2021, the Amendment and Response to Office Action’ (p5) filed 06 December 2021, alleges/argues the distinction between elements (3a) and (3b) is with the order by which selection occurs rather than with the resulting outcome for these elements. Further, is it submitted the limitation “the gene cassette” (claim 1, line 7) is replaced with “the gene cassette of the control plasmid” in order to provide proper antecedent basis. Lastly, it is submitted the language “the exogenous gene” (claim 1, line 15) is replaced with “an exogenous gene” in order to overcome the lack antecedent basis. Also see ‘Applicant-Initiated Interview’, conducted 20 October 2021. In view of the amendments to the claims and upon further consideration the allegations/arguments are found persuasive and, thus, these rejections are withdrawn.
The most relevantly identified references are U.S. Patent Application Publication No. 2015/0283267; ‘PTO-892’, mailed 15 September 2021; “VANDENDRIESSCHE”). VANDENDRIESSCHE does teach PiggyBac-based vectors comprising terminal repeats (e.g., SEQ ID NO: 29 and 30 which correspond to instant SEQ ID NO: 3 and 4, respectively).  (¶ [0174]; ‘Alignment of SEQ ID NO 29 from US Patent Application Publication No 20150283267 with SEQ ID NO 3’. Search conducted on 04 July 2021, 1 page, ‘PTO-892’, mailed 15 September 2021; and ‘Alignment of SEQ ID NO 30 from US Patent Application Publication No 20150283267 with SEQ ID NO 4’. Search conducted on 04 July 2021, 1 page, ‘PTO-892’, mailed 15 September 2021.) However, VANDENDRIESSCHE fails to teach or suggest the utilization of a control plasmid Alignment of BEI78535 with SEQ ID NO 5’. Search conducted on 04 July 2021, 2 pages; ‘Alignment of BFC33626 with SEQ ID NO 5’. Search conducted on 04 July 2021, 2 pages; ‘Alignment of BEI78537 with SEQ ID NO 5’.  Search conducted on 04 July 2021, 2 pages; ‘Alignment of BFC33628 with SEQ ID NO 5’.  Search conducted on 04 July 2021, 2 pages; ‘PTO-892’, mailed 15 September 2021.) However, BEI78535, BFC33626, BEI78537, and BFC33628 are inapplicable as prior art based upon their dates of availability.
As reiterated from the ‘Non-Final Office Action’, mailed 15 September 2021, the Written Opinion of the International Searching Authority for International Application No. PCT/CN2016/077323, to which this application is a 371 of, identified Saha et al. (Evaluating the potential for undesired genomic effect of the piggyBack transposon system in human cells. 20 January 2015. Nucleic Acids Research. Vol. 43, No. 3, p1770-1782; ‘PTO-892’, mailed 15 September 2021; “SAHA”). As similarly discussed in the Written Opinion, SAHA is found inapplicable as prior art. Specifically, SAHA describes a method for evaluating promoter activity and enhancer effects of piggyback (PC) terminal repeats (TRs) in human cells. However, SAHA does not disclose all of the features recited in the claims. SAHA does not teach or suggest a control plasmid 
In view of the amendments to the claims along with the presented allegations/arguments in the ‘Amendment and Response to Office Action’, filed 06 December 2021, the rejections found in the ‘Non-Final Office Action’, mailed 15 September 2021, have been overcome. No other grounds for rejection are present.
No pending United States applications have been identified with claims directed to the same invention as claimed herein. 
Therefore, claims 1-12 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464. The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.
via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on (571) 272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636